Merrell, J.:
The relators, copartners, are private detectives, engaged in the investigation of crime and in procuring evidence to be used upon criminal trials, and have an office in the city of Buffalo, N. Y. In January, 1914, they were employed by the district attorney of Niagara county to conduct an investigation concerning certain disorderly houses thought to be running in *335the city of Niagara Falls in violation of law. Pursuant to such employment the relators carried on an investigation of the alleged violations, and obtained and furnished the district attorney with evidence resulting in the indictment, prosecution and conviction of a number of persons conducting such disorderly places. For their services and disbursements under such employment the relators presented bills to the board of supervisors of said county, aggregating $290.65, besides interest. Before presentation, said hills were duly approved and certified by the district attorney as necessary for his department. The board of supervisors rejected and disapproved of said bills and the same were disallowed, “ for the reason that the district attorney had no authority under the laws of the State of New York to employ private detectives.” The sole question presented for our determination is as to whether the district attorney had authority to employ the relators without authorization by the board of supervisors of his county, and to charge the county with the expense thereof.
There is no express statutory authority for the employment generally of private detectives by district attorneys in the absence of authorization by boards of supervisors. Section 202 of the County Law (Consol. Laws, chap. 11; Laws of 1909, chap. 16) provides that in counties having, according to the last preceding Federal or State enumeration, more than 65,000 inhabitants, the district attorney may appoint detectives when he is authorized so to do by the board of supervisors of any such county. Niagara county exceeds in population 65,000, but no authority was ever granted by the board of supervisors of said county to the district attorney to appoint detectives. . Such existing conditions were evidently responsible for the disallowance of relators’ claims. We are, nevertheless of the opinion that the district attorney had ample authority to employ the relators, if he deemed their services necessary to an efficient discharge of his official duties. A great deal of latitude is given a district attorney in the matter of incurring expenses incident to his official acts. He is the prosecuting officer of his county, charged with the prosecution of offenders against the law. Of necessity he must he invested with a large measure of discretion as to what expense he shall incur in conducting *336prosecutions. By subdivision 2 of section 240 of the County Law, “All expenses necessarily incurred by the district attorney in criminal actions or proceedings arising in his county ” are made county charges. We think, in the employment of the relators, the district attorney of Niagara county did not exceed his authority, and that the relators are entitled to reasonable recompense for services rendered and disbursements incurred. (People ex rel. Koetteritz v. Board of Supervisors, 148 App. Div. 392; People ex rel. Manley v. Board of Supervisors, Id. 584; People ex rel. McLennan v. Grout, 38 Misc. Rep. 181.)
The case of People ex rel. Koetteritz v. Board of Supervisors (supra) passed through this court, and we do not think the decision there made distinguishable from the case at bar. In that case, Koetteritz, the relator, who was a civil engineer, at the instance of the district attorney of Herkimer county, conducted investigations relative to the performance of a contract for the construction of a State and county road in Herkimer county, accusations of fraud having been made by substantial citizens against the contractor. The relator’s bill for such services was rejected by the board of supervisors of Herkimer county. On return of a writ of certiorari to review the board’s action the employment of the relator by the district attorney was approved and the relator’s claim was remitted to the board of supervisors for audit. In deciding the matter in this court, Mr. Justice Spring, writing for a unanimous court, said: “ What are 'necessary expenses’ must inevitably depend upon circumstances, and it is a flexible term. The district attorney is invested with much latitude and discretion in determining what expenses are necessary. In the performance of the responsibility with which he is charged in the prosecutions of crimes within his county, he is required to exercise his judgment as to the wisdom of employing experts and as to other expenses to be incurred in any given case. (People ex rel. Gardenier v. Supervisors, 134 N. Y. 1; Tompkins v. Mayor, 14 App. Div. 536.) ”
We think the above case is controlling upon the question here.
We do not hold that the board of supervisors is legally bound to allow any bill presented, and only decide that the district *337attorney of Niagara county was authorized to employ private detectives, if he deemed the services of such detectives necessary, and that bills incurred in such employment are a county charge to be audited by the hoard of supervisors of such county. Some of the items of the bills presented may well be the subject of careful scrutiny by the board before allowance of the same. (People ex rel. Hamilton v. Supervisors, 35 App. Div. 239.)
The writ should be sustained, and the accounts presented by the relators should be remitted to the board of supervisors, to he audited pursuant to law, and the relators should recover fifty dollars costs and disbursements of this proceeding.
All concurred.
Writ of certiorari sustained, with fifty dollars costs and disbursements to the relators, and the accounts presented by the relators remitted to the board of supervisors of Niagara county for audit pursuant to law.